                       UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

AMERICAN CLAIMS MANAGEMENT, INC.,

       Plaintiff,
v.

ALLIED WORLD SURPLUS LINES                                   Case No: 6:19-mc-25-Orl-41GJK
INSURANCE COMPANY,

        Defendant.


                                           ORDER
       This cause came on for consideration, without oral argument, on the following motion:

       MOTION:        ALLIED WORLD’S UNOPPOSED MOTION TO SEAL
                      AND INCORPORATED MEMORANDUM OF LAW (Doc.
                      No. 13)

       FILED:         May 1, 2019

       THEREON it is ORDERED that the motion is DENIED without prejudice.

       On May 1, 2019, Defendant filed an Unopposed Motion to Seal and Incorporated

Memorandum of Law (the “Motion”). Doc. No. 13. While the Motion references Local Rule

1.09, it does not comply with the requirements of this Court’s standing order regarding motions

to seal or redact. No. 18-mc-22-Orl-GJK (available on the Court’s home page). Accordingly, it

is hereby ORDERED that the Motion (Doc. No. 13) is DENIED without prejudice. Defendant

may file an amended motion to seal that complies with this Court’s standing order.

       DONE and ORDERED in Orlando, Florida, on May 7, 2019.
Copies furnished to:
Counsel of Record
Unrepresented Parties




                        -2-
